EXHIBIT 10.12
 


AMENDMENT
 
This AMENDMENT (this “Amendment”), dated as of December 31, 2005, is entered
into by and between CREATIVE VISTAS, INC., an Arizona corporation (the
“Company”), and LAURUS MASTER FUND, LTD., a Cayman Islands company (“Laurus”),
for the purpose of amending the terms of (i) the Securities Purchase Agreement,
dated as of September 30, 2004, by and between the Company and Laurus (as
amended, modified and/or supplemented from time to time, the “Securities
Purchase Agreement”), (ii) the Secured Convertible Term Note, dated September
30, 2004 (as amended, modified and/or supplemented from time to time, the “Term
Note”) issued by the Company pursuant to the Securities Purchase Agreement and
(iii) the Registration Rights Agreement by and between the Company and Laurus,
dated as of September 30, 2004 (as amended, modified and/or supplemented from
time to time, the “Registration Rights Agreement” and, together with the
Securities Purchase Agreement and the Term Note, the “Loan Documents”).
Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Securities Purchase Agreement.
 
WHEREAS, Laurus has agreed to postpone a scheduled principal payment in respect
of the Term Note and, in consideration therefore and in consideration of the
other agreements set forth herein, the receipt and sufficiency of which is
hereby acknowledged, the Company has agreed to issue the Additional Warrant (as
defined below) to Laurus;


WHEREAS, the Company and Laurus have agreed to make certain changes to the Term
Note and the Registration Rights Agreement as set forth herein; and
 
NOW, THEREFORE, in consideration of the above, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
 
1.  Laurus and the Company hereby agree that the Company shall not be required
to pay the Monthly Principal Amount (as defined in the Term Note) due on the
first business day of January 1, 2006 (the “Postponed Principal”);
provided that, the Postponed Principal shall be due and payable in full on the
Maturity Date (as defined in the Term Note), together with all other amounts due
and payable on such date under the Securities Purchase Agreement and the Related
Agreements.
 
2.  In consideration of Laurus’ agreements contained in this Amendment, the
Company hereby agrees to issue to Laurus the Warrant in the form attached hereto
as Exhibit A (as amended, modified or supplemented from time to time, the
“Additional Warrant”)
 
3.  Laurus and the Company hereby agree that the Additional Warrant shall be
subject to the terms and conditions of the Registration Rights Agreement,
provided that, (i) with respect to the Additional Warrant, the “Filing Date”
under and as defined in the Registration Rights Agreement shall be a date no
later than the earlier of (x) thirty (30) days following the date that the
initial Registration Statement filed by the Company as required by the
Registration Rights Agreement is declared effective by the Securities and
Exchange Commission and (y) March 31, 2006 and (ii) the term “Warrants” under
and as defined in the Registration Rights Agreement shall include the Additional
Warrant.
 

--------------------------------------------------------------------------------


 
4.  Each amendment set forth herein shall be effective as of the date first
above written (the “Amendment Effective Date”) on the date when (i) each of the
Company and Laurus shall have executed and the Company shall have delivered to
Laurus its respective counterpart to this Amendment and (ii) the Company shall
have executed and delivered to Laurus the Additional Warrant.




5.  Except as specifically set forth in this Amendment, there are no other
amendments, modifications or waivers to the Loan Documents, and all of the other
forms, terms and provisions of the Loan Documents remain in full force and
effect.


6.  The Company hereby represents and warrants to Laurus that (i) no Event of
Default (as defined in the Term Note) exists on the date hereof, after giving
effect to this Amendment, (ii) on the date hereof, after giving effect to this
Amendment, all representations, warranties and covenants made by the Company in
connection with the Loan Documents are true, correct and complete and (iii) on
the date hereof, after giving effect to this Amendment, all of the Company’s and
its Subsidiaries’ covenant requirements have been met.


7.  From and after the Amendment Effective Date, all references in the Loan
Documents and in the other Related Agreements to the Securities Purchase
Agreement, the Term Note and/or the Registration Rights Agreement shall be
deemed to be references to the Securities Purchase Agreement, the Term Note
and/or the Registration Rights Agreement, as the case may be, as modified
hereby.


8.  This Amendment shall be binding upon the parties hereto and their respective
successors and permitted assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and their respective successors and
permitted assigns. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK. This Amendment may be
executed in any number of counterparts, each of which shall be an original, but
all of which shall constitute one instrument.


[The remainder of this page is intentionally left blank]
 

-2-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the Company and Laurus has caused this Amendment to
the Loan Documents to be signed in its name effective as of this 31st day of
December, 2005.
 
CREATIVE VISTAS, INC.
 
By:   /s/ Heung Hung Lee

--------------------------------------------------------------------------------

Name: Heung Hung Lee
Title: Secretary
 
LAURUS MASTER FUND, LTD.
 
By:   /s/ David Grin

--------------------------------------------------------------------------------

Name: David Grin
Title: Director
 
 
-3-

--------------------------------------------------------------------------------


 
THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON
EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO CREATIVE VISTAS, INC. THAT SUCH REGISTRATION
IS NOT REQUIRED.
 
Right to Purchase 100,000 Shares of Common Stock of
 
Creative Vistas, Inc. 
 
(subject to adjustment as provided herein)
 
COMMON STOCK PURCHASE WARRANT
 
No. _________________
Issue Date: December 31, 2005



CREATIVE VISTAS, INC., a corporation organized under the laws of the State of
Arizona (“CVAS”), hereby certifies that, for value received, LAURUS MASTER FUND,
LTD., or assigns (the "Holder"), is entitled, subject to the terms set forth
below, to purchase from the Company (as defined herein) from and after the Issue
Date of this Warrant and at any time or from time to time before 5:00 p.m., New
York time, through the close of business December 31, 2012 (the "Expiration
Date"), up to 100,000 fully paid and nonassessable shares of Common Stock (as
hereinafter defined), no par value per share, at the applicable Exercise Price
per share (as defined below). The number and character of such shares of Common
Stock and the applicable Exercise Price per share are subject to adjustment as
provided herein.
 
As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:
 
(a) The term "Company" shall include CVAS and any corporation which shall
succeed, or assume the obligations of, CVAS hereunder.
 
(b) The term "Common Stock" includes (i) the Company's Common Stock, par value
$0.01 per share; and (ii) any other securities into which or for which any of
the securities described in (i) may be converted or exchanged pursuant to a plan
of recapitalization, reorganization, merger, sale of assets or otherwise.
 
(c) The term "Other Securities" refers to any stock (other than Common Stock)
and other securities of the Company or any other person (corporate or otherwise)
which the holder of the Warrant at any time shall be entitled to receive, or
shall have received, on the exercise of the Warrant, in lieu of or in addition
to Common Stock, or which at any time shall be issuable or shall have been
issued in exchange for or in replacement of Common Stock or Other Securities
pursuant to Section 4 or otherwise.
 
(d) The "Exercise Price" applicable under this Warrant shall be a price per
share of Common Stock of $0.80.
 

--------------------------------------------------------------------------------


 
1.  Exercise of Warrant.
 
1.1  Number of Shares Issuable upon Exercise. From and after the date hereof
through and including the Expiration Date, the Holder shall be entitled to
receive, upon exercise of this Warrant in whole or in part, by delivery of an
original or fax copy of an exercise notice in the form attached hereto as
Exhibit A (the "Exercise Notice"), shares of Common Stock of the Company,
subject to adjustment pursuant to Section 4.
 
1.2  Fair Market Value. For purposes hereof, the "Fair Market Value" of a share
of Common Stock as of a particular date (the "Determination Date") shall mean:
 
(a)  If the Company's Common Stock is traded on the American Stock Exchange or
another national exchange or is quoted on the National or SmallCap Market of The
Nasdaq Stock Market, Inc. ("Nasdaq"), then the closing or last sale price,
respectively, reported for the last business day immediately preceding the
Determination Date.
 
(b)  If the Company's Common Stock is not traded on the American Stock Exchange
or another national exchange or on the Nasdaq but is traded on the NASD OTC
Bulletin Board or is listed on the “pink sheets”, then the mean of the average
of the closing bid and asked prices reported for the last business day
immediately preceding the Determination Date.
 
(c)  Except as provided in clause (d) below, if the Company's Common Stock is
not publicly traded, then as the Holder and the Company agree or in the absence
of agreement by arbitration in accordance with the rules then in effect of the
American Arbitration Association, before a single arbitrator to be chosen from a
panel of persons qualified by education and training to pass on the matter to be
decided.
 
(d)  If the Determination Date is the date of a liquidation, dissolution or
winding up, or any event deemed to be a liquidation, dissolution or winding up
pursuant to the Company's charter, then all amounts to be payable per share to
holders of the Common Stock pursuant to the charter in the event of such
liquidation, dissolution or winding up, plus all other amounts to be payable per
share in respect of the Common Stock in liquidation under the charter, assuming
for the purposes of this clause (d) that all of the shares of Common Stock then
issuable upon exercise of the Warrant are outstanding at the Determination Date.
 
1.3  Company Acknowledgment. The Company will, at the time of a partial exercise
of the Warrant, upon the request of the holder hereof acknowledge in writing its
continuing obligation to afford to such holder any rights to which such holder
shall continue to be entitled after such exercise in accordance with the
provisions of this Warrant. If the holder shall fail to make any such request,
such failure shall not affect the continuing obligation of the Company to afford
to such holder any such rights.
 
-2-

--------------------------------------------------------------------------------


 
1.4  Trustee for Warrant Holders. In the event that a bank or trust company
shall have been appointed as trustee for the holders of the Warrant pursuant to
Subsection 3.2, such bank or trust company shall have all the powers and duties
of a warrant agent (as hereinafter described) and shall accept, in its own name
for the account of the Company or such successor person as may be entitled
thereto, all amounts otherwise payable to the Company or such successor, as the
case may be, on exercise of this Warrant pursuant to this Section 1.
 
2.  Procedure for Exercise.
 
2.1  Delivery of Stock Certificates, Etc., on Exercise. The Company agrees that
the shares of Common Stock purchased upon exercise of this Warrant shall be
deemed to be issued to the Holder as the record owner of such shares as of the
close of business on the date on which this Warrant shall have been surrendered
and payment made for such shares in accordance herewith. As soon as practicable
after the exercise of this Warrant in full or in part, and in any event within
three (3) business days thereafter, the Company at its expense (including the
payment by it of any applicable issue taxes) will cause to be issued in the name
of and delivered to the Holder, or as such Holder (upon payment by such Holder
of any applicable transfer taxes) may direct in compliance with applicable
securities laws, a certificate or certificates for the number of duly and
validly issued, fully paid and nonassessable shares of Common Stock (or Other
Securities) to which such Holder shall be entitled on such exercise, plus, in
lieu of any fractional share to which such holder would otherwise be entitled,
cash equal to such fraction multiplied by the then Fair Market Value of one full
share, together with any other stock or other securities and property (including
cash, where applicable) to which such Holder is entitled upon such exercise
pursuant to Section 1 or otherwise.
 
2.2  Exercise. Payment may be made either (i) in cash or by certified or
official bank check payable to the order of the Company equal to the applicable
aggregate Exercise Price, (ii) if there is not an effective registration
statement covering the resale of the shares of Common Stock underlying this
Warrant, by delivery of the Warrant, or shares of Common Stock and/or Common
Stock receivable upon exercise of the Warrant in accordance with the immediately
following sentence and the formula contained therein, or (iii) by a combination
of any of the foregoing methods, for the number of shares of Common Stock
specified in such Exercise Notice (as such exercise number shall be adjusted to
reflect any adjustment in the total number of shares of Common Stock issuable to
the Holder per the terms of this Warrant) and the Holder shall thereupon be
entitled to receive the number of duly authorized, validly issued, fully-paid
and non-assessable shares of Common Stock (or Other Securities) determined as
provided herein. Notwithstanding any provisions herein to the contrary, if the
Fair Market Value of one share of Common Stock is greater than the Exercise
Price (at the date of calculation as set forth below), in lieu of exercising
this Warrant for cash, the Holder may elect to receive shares equal to the value
(as determined below) of this Warrant (or the portion thereof being exercised)
by surrender of this Warrant at the principal office of the Company together
with the properly endorsed Exercise Notice in which event the Company shall
issue to the Holder a number of shares of Common Stock computed using the
following formula:
 
X=Y
(A-B)
 
A

 
-3-

--------------------------------------------------------------------------------


 
Where X = the number of shares of Common Stock to be issued to the Holder
 

Y =
the number of shares of Common Stock purchasable under the Warrant or, if only a
portion of the Warrant is being exercised, the portion of the Warrant being
exercised (at the date of such calculation)

 

A =
the Fair Market Value of one share of the Company's Common Stock (at the date of
such calculation)

 

B =
Exercise Price (as adjusted to the date of such calculation)

 
3.  Effect of Reorganization, Etc.; Adjustment of Exercise Price.
 
3.1  Reorganization, Consolidation, Merger, Etc. In case at any time or from
time to time, the Company shall (a) effect a reorganization, (b) consolidate
with or merge into any other person, or (c) transfer all or substantially all of
its properties or assets to any other person under any plan or arrangement
contemplating the dissolution of the Company, then, in each such case, as a
condition to the consummation of such a transaction, proper and adequate
provision shall be made by the Company whereby the Holder of this Warrant, on
the exercise hereof as provided in Section 1 at any time after the consummation
of such reorganization, consolidation or merger or the effective date of such
dissolution, as the case may be, shall receive, in lieu of the Common Stock (or
Other Securities) issuable on such exercise prior to such consummation or such
effective date, the stock and other securities and property (including cash) to
which such Holder would have been entitled upon such consummation or in
connection with such dissolution, as the case may be, if such Holder had so
exercised this Warrant, immediately prior thereto, all subject to further
adjustment thereafter as provided in Section 4.
 
3.2  Dissolution. In the event of any dissolution of the Company following the
transfer of all or substantially all of its properties or assets, the Company,
concurrently with any distributions made to holders of its Common Stock, shall
at its expense deliver or cause to be delivered to the Holder the stock and
other securities and property (including cash, where applicable) receivable by
the Holder of the Warrant pursuant to Section 3.1, or, if the Holder shall so
instruct the Company, to a bank or trust company specified by the Holder and
having its principal office in New York, NY as trustee for the Holder of the
Warrant.
 
3.3  Continuation of Terms. Upon any reorganization, consolidation, merger or
transfer (and any dissolution following any transfer) referred to in this
Section 3, this Warrant shall continue in full force and effect and the terms
hereof shall be applicable to the shares of stock and other securities and
property receivable on the exercise of this Warrant after the consummation of
such reorganization, consolidation or merger or the effective date of
dissolution following any such transfer, as the case may be, and shall be
binding upon the issuer of any such stock or other securities, including, in the
case of any such transfer, the person acquiring all or substantially all of the
properties or assets of the Company, whether or not such person shall have
expressly assumed the terms of this Warrant as provided in Section 4. In the
event this Warrant does not continue in full force and effect after the
consummation of the transactions described in this Section 3, then the Company's
securities and property (including cash, where applicable) receivable by the
Holders of the Warrant will be delivered to Holder or the Trustee as
contemplated by Section 3.2.
 
-4-

--------------------------------------------------------------------------------


 
4.  (a) Extraordinary Events Regarding Common Stock. In the event that the
Company shall (a) issue additional shares of the Common Stock as a dividend or
other distribution on outstanding Common Stock, (b) subdivide its outstanding
shares of Common Stock, or (c) combine its outstanding shares of the Common
Stock into a smaller number of shares of the Common Stock, then, in each such
event, the Exercise Price shall, simultaneously with the happening of such
event, be adjusted by multiplying the then Exercise Price by a fraction, the
numerator of which shall be the number of shares of Common Stock outstanding
immediately prior to such event and the denominator of which shall be the number
of shares of Common Stock outstanding immediately after such event, and the
product so obtained shall thereafter be the Exercise Price then in effect. The
Exercise Price, as so adjusted, shall be readjusted in the same manner upon the
happening of any successive event or events described herein in this Section 4.
The number of shares of Common Stock that the holder of this Warrant shall
thereafter, on the exercise hereof as provided in Section 1, be entitled to
receive shall be increased to a number determined by multiplying the number of
shares of Common Stock that would otherwise (but for the provisions of this
Section 4) be issuable on such exercise by a fraction of which (a) the numerator
is the Exercise Price that would otherwise (but for the provisions of this
Section 4) be in effect, and (b) the denominator is the Exercise Price in effect
on the date of such exercise.
 
(b)  Share Issuances. If the Company shall at any time prior to the exercise in
full of this Warrant issue any shares of Common Stock or securities convertible
into Common Stock to a person other than the Holder (except (i) pursuant to
subsection 4(a) above; (ii) pursuant to options, warrants or other obligations
to issue shares outstanding on the date hereof as disclosed to Holder in
writing; (iii) pursuant to options that may be issued under any employee
incentive stock option and/or any qualified stock option plan adopted by the
Company; (iv) pursuant to securities issued to the original Holder on the date
hereof; or (v) pursuant to securities issued in connection with acquisitions or
strategic transactions the primary purpose of which is not raising capital, so
long as, in the case of this clause (v), such shares of Common Stock so issued
(or securities convertible into Common Stock so issued) are restricted and do
not become freely or publicly traded in any respect prior to the two year
anniversary of the issuance thereof) for a consideration per share (the "Offer
Price") less than any Exercise Price in effect at the time of such issuance,
then such Exercise Price shall be adjusted by multiplying the Exercise Price in
effect immediately prior to such record date by a fraction, of which the
denominator shall be the number of shares of the Common Stock (excluding
treasury shares, if any) issued and outstanding on the date of issuance of such
rights or warrants plus the number of additional shares of Common Stock offered
for subscription or purchase, and of which the numerator shall be the number of
shares of the Common Stock (excluding treasury shares, if any) issued and
outstanding on the date of issuance of such rights or warrants plus the number
of shares which the aggregate offering price of the total number of shares so
offered would purchase at the Exercise Price on the record date. For purposes
hereof, the issuance of any security of the Borrower convertible into or
exercisable or exchangeable for Common Stock shall result in an adjustment to
the applicable Exercise Price at the time of issuance of such securities.
 
-5-

--------------------------------------------------------------------------------


 
5.  Certificate as to Adjustments. In each case of any adjustment or
readjustment in the shares of Common Stock (or Other Securities) issuable on the
exercise of the Warrant, the Company at its expense will promptly cause its
Chief Financial Officer or other appropriate designee to compute such adjustment
or readjustment in accordance with the terms of the Warrant and prepare a
certificate setting forth such adjustment or readjustment and showing in detail
the facts upon which such adjustment or readjustment is based, including a
statement of (a) the consideration received or receivable by the Company for any
additional shares of Common Stock (or Other Securities) issued or sold or deemed
to have been issued or sold, (b) the number of shares of Common Stock (or Other
Securities) outstanding or deemed to be outstanding, and (c) the Exercise Price
and the number of shares of Common Stock to be received upon exercise of this
Warrant, in effect immediately prior to such adjustment or readjustment and as
adjusted or readjusted as provided in this Warrant. The Company will forthwith
mail a copy of each such certificate to the holder of the Warrant and any
Warrant agent of the Company (appointed pursuant to Section 11 hereof).
 
6.  Reservation of Stock, Etc., Issuable on Exercise of Warrant. The Company
will at all times reserve and keep available, solely for issuance and delivery
on the exercise of the Warrant, shares of Common Stock (or Other Securities)
from time to time issuable on the exercise of the Warrant.
 
7.  Assignment; Exchange of Warrant. Subject to compliance with applicable
securities laws, this Warrant, and the rights evidenced hereby, may be
transferred by any registered holder hereof (a "Transferor") in whole or in
part. On the surrender for exchange of this Warrant, with the Transferor's
endorsement in the form of Exhibit B attached hereto (the "Transferor
Endorsement Form") and together with evidence reasonably satisfactory to the
Company demonstrating compliance with applicable securities laws, which shall
include, without limitation, a legal opinion from the Transferor's or company
counsel that such transfer is exempt from the registration requirements of
applicable securities laws, the Company at its expense but with payment by the
Transferor of any applicable transfer taxes) will issue and deliver to or on the
order of the Transferor thereof a new Warrant of like tenor, in the name of the
Transferor and/or the transferee(s) specified in such Transferor Endorsement
Form (each a "Transferee"), calling in the aggregate on the face or faces
thereof for the number of shares of Common Stock called for on the face or faces
of the Warrant so surrendered by the Transferor.
 
8.  Replacement of Warrant. On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of any such loss, theft or destruction of this Warrant, on delivery
of an indemnity agreement or security reasonably satisfactory in form and amount
to the Company or, in the case of any such mutilation, on surrender and
cancellation of this Warrant, the Company at its expense will execute and
deliver, in lieu thereof, a new Warrant of like tenor.
 
9.  Registration Rights. The Holder of this Warrant has been granted certain
registration rights by the Company. These registration rights are set forth in a
Registration Rights Agreement entered into by the Company and Purchaser dated as
of September 30, 2004, as amended, modified or supplemented from time to time.
 
-6-

--------------------------------------------------------------------------------


 
10.  Maximum Exercise. Notwithstanding anything contained herein to the
contrary, the Holder shall not be entitled to convert, or be required to receive
pursuant to the terms of this Warrant, an amount that would be convertible into
that number of shares of Common Stock which, when added to the number of shares
of Common Stock otherwise beneficially owned by such Holder including those
issuable upon exercise of warrants held by such Holder would exceed 4.99% of the
outstanding shares of Common Stock of the Company at the time of conversion. For
the purposes of the immediately preceding sentence, beneficial ownership shall
be determined in accordance with Section 13(d) of the Exchange Act and
Regulation 13d-3 thereunder. The conversion limitation described in this Section
3.2 shall automatically become null and void without any notice to the Company
upon the occurrence and during the continuance beyond any applicable grace
period of an Event of Default under and as defined in that certain Secured
Convertible Term Note, dated September 30, 2004 issued by the Company to the
Holder, as amended, modified or supplemented from time to time, or upon 75 days
prior notice to the Company.
 
11.  Warrant Agent. The Company may, by written notice to the each Holder of the
Warrant, appoint an agent for the purpose of issuing Common Stock (or Other
Securities) on the exercise of this Warrant pursuant to Section 1, exchanging
this Warrant pursuant to Section 7, and replacing this Warrant pursuant to
Section 8, or any of the foregoing, and thereafter any such issuance, exchange
or replacement, as the case may be, shall be made at such office by such agent.
 
12.  Transfer on the Company's Books. Until this Warrant is transferred on the
books of the Company, the Company may treat the registered holder hereof as the
absolute owner hereof for all purposes, notwithstanding any notice to the
contrary.
 
13.  Notices, Etc. All notices and other communications from the Company to the
Holder of this Warrant shall be mailed by first class registered or certified
mail, postage prepaid, at such address as may have been furnished to the Company
in writing by such Holder or, until any such Holder furnishes to the Company an
address, then to, and at the address of, the last Holder of this Warrant who has
so furnished an address to the Company.
 
14.  Miscellaneous. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought. This Warrant shall be governed by and construed in accordance with the
laws of State of New York without regard to principles of conflicts of laws. Any
action brought concerning the transactions contemplated by this Warrant shall be
brought only in the state courts of New York or in the federal courts located in
the state of New York; provided, however, that the Holder may choose to waive
this provision and bring an action outside the state of New York. The Company
agrees to submit to the jurisdiction of such courts and waive trial by jury. The
prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs. In the event that any provision of this
Warrant is invalid or unenforceable under any applicable statute or rule of law,
then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of this Warrant. The headings in this Warrant are for purposes of reference
only, and shall not limit or otherwise affect any of the terms hereof. The
invalidity or unenforceability of any provision hereof shall in no way affect
the validity or enforceability of any other provision. The Company acknowledges
that legal counsel participated in the preparation of this Warrant and,
therefore, stipulates that the rule of construction that ambiguities are to be
resolved against the drafting party shall not be applied in the interpretation
of this Warrant to favor any party against the other party.
 
[BALANCE OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE FOLLOWS.]
 
-7-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above.
 

   
CREATIVE VISTAS, INC.
     
WITNESS:
       
By:
/s/ Heung Hung Lee    
Name:
Heung Hung Lee        
Title:
Secretary 





-8-

--------------------------------------------------------------------------------


 
EXHIBIT A
 
FORM OF SUBSCRIPTION
(To Be Signed Only On Exercise Of Warrant)
 


TO: Creative Vistas, Inc.
 




Attention: Chief Financial Officer


The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.____), hereby irrevocably elects to purchase (check applicable box):
 

     
________ shares of the Common Stock covered by such Warrant; or
           
the maximum number of shares of Common Stock covered by such Warrant pursuant to
the cashless exercise procedure set forth in Section 2.
 



The undersigned herewith makes payment of the full Exercise Price for such
shares at the price per share provided for in such Warrant, which is
$___________. Such payment takes the form of (check applicable box or boxes):
 

     
$__________ in lawful money of the United States; and/or
           
the cancellation of such portion of the attached Warrant as is exercisable for a
total of _______ shares of Common Stock (using a Fair Market Value of $_______
per share for purposes of this calculation); and/or
             
the cancellation of such number of shares of Common Stock as is necessary, in
accordance with the formula set forth in Section 2.2, to exercise this Warrant
with respect to the maximum number of shares of Common Stock purchasable
pursuant to the cashless exercise procedure set forth in Section 2.
   



The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to ______________________________________________ whose
address is
___________________________________________________________________________.
 
The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the "Securities Act") or pursuant to an exemption from
registration under the Securities Act.
 
Dated:
             
(Signature must conform to name of holder as specified on the face of the
Warrant)
         
Address:
             

 

 
A-1

--------------------------------------------------------------------------------




EXHIBIT B
 
FORM OF TRANSFEROR ENDORSEMENT
(To Be Signed Only On Transfer Of Warrant)
 
For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading "Transferees" the right represented
by the within Warrant to purchase the percentage and number of shares of Common
Stock of Creative Vistas, Inc. into which the within Warrant relates specified
under the headings "Percentage Transferred" and "Number Transferred,"
respectively, opposite the name(s) of such person(s) and appoints each such
person Attorney to transfer its respective right on the books of Creative
Vistas, Inc. with full power of substitution in the premises.
 
 
Transferees
 
 
Address
 
Percentage
Transferred
 
Number
Transferred
 
                                                                               
                                                             





Dated:
            
(Signature must conform to name of holder as specified on the face of the
Warrant)
         
Address:
             





 
SIGNED IN THE PRESENCE OF:
           
(Name)
ACCEPTED AND AGREED:
 
[TRANSFEREE]
                
(Name)
 



B-1

--------------------------------------------------------------------------------

